Title: To Thomas Jefferson from William Short, 29 September 1791
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris Sep. 29. 1791

My late private letters to you have been of July 7. (bis) and 17.—I received two days ago yours of July 28. inclosing a bill of exchange for £131.5 stlg. which shall be placed to your credit in the hands of V. Staphorst & Hubbard as has been already the balance remaining here in your favor.—I will send you by the way of Havre in a few days the continuation of our private account. In it you will see the amount of the Champagne wine and I will inform you also of the value in specie here of your bill of exchange.—My public account will go at the same time and I shall be much obliged to you to alter it or modify it in any manner you may judge proper.—I will see if any thing can be done with Barrois but I doubt it. The letters inclosed in yours have been forwarded to their several addresses, except that to Paine.—That to Gouv. Morris was delivered with my own hand.—A Person in whose skill I have confidence is to chuse the vanilla and it shall be forwarded to you immediately by the way of Havre.—I was happy to hear of my brother through you. American like he never lets me hear from him himself. Still I hope you will be civil and kind to him for my sake if he should  come to Philadelphia as I love him most tenderly knowing his real worth and merit. If R.H.L. should resign I should desire my conditional congé still more. My last private letters will have explained to you my ideas on this subject. Notwithstanding I then said so much of myself still I should repeat it here, if the hour of the post did not absolutely preclude me.—A letter from America informs me that the delay in the appointment of the minister here is supposed to proceed from your endeavouring to prevail on Madison to accept it and his hesitating and taking time to consider. As the person who writes me is a great friend of yours as well as mine I should have supposed what he said well founded if your letter did not prevent it.—If Madison doubts I should wish him to remain in America even if I were not interested because I am sure he may be more useful there and that he will find the ground here different from what he may expect.—It is supposed here that Mr. Ammond carries out in his pocket the commission of Minister Plenipotentiary and of course that one will be appointed for London. Genl. Schuyler it is thought will stand foremost for this place as I am told by an American here.
I received two days ago a letter from the Sec. of the treasury of Aug. 1. It gave me infinite pleasure on account of the satisfaction which it expresses relative to my conduct and he tells me that ‘all are satisfied with my prudence and judgment.’ I feel that I stood in need of approbation, because in a business of that kind which has so many sorts of delicacy attending it, silence would have been painful. It is the kind of business which of all others it is the most disagreeable to meddle with and particularly when one acts alone. It is this consideration which would have made me excuse myself from it if it had been possible, and which made me, having undertaken it, act with additional rigour with the agents at Amsterdam.—That has brought on a difference of opinion betwixt us on a point which they propose referring to the Sec. of the treasury, and which I shall accept readily as it will place the decision where I desired it. I have kept him regularly informed of this circumstance and am sure he will be satisfied with it. I am much pleased with the favorable manner in which he has several times expressed himself of my conduct and hope he will have no reason to change. I am exceedingly sorry for the circumstances mentioned in the cyphered part of your private letter. I hope that experience will correct opinions which would otherwise be really dangerous. Adieu my dear Sir & believe me unalterably your affectionate friend & servant,

W: Short


I shall wait with much anxiety to learn what is done with respect  to the appointment here and would be very glad to know if it were possible the causes of the unexpected delay in this appointment the two last sessions. I cannot help in spite of myself auguring sometimes favorably from it for myself. I see so few and (indeed no one) to whom the ground here would not be entirely new that I cannot find out the causes of preference, especially when I consider the usages of other countries even where difference in rank and birth has such weight.—I should be much obliged to you to send me the Journals of congress as well as the acts of each session. I have never received any part of the journals of the senate.—If I am to stay here the winter I should be glad also to have a suit of the best American cloth which I could wear here to court.

